Citation Nr: 0011504	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  95-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent from 
September 9, 1992 to September 3, 1995, and in excess of 20 
percent on and after September 4, 1995 for residuals of a low 
back injury with chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979, and from January 1981 to July 1982.

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO granted entitlement to an 
increased (compensable) evaluation of 10 percent for 
residuals of a low back injury with lumbosacral strain 
effective September 9, 1992, and an increased (compensable) 
evaluation of 10 percent for chondromalacia of the left knee 
effective July 5, 1994.

The veteran presented oral testimony before a Hearing Officer 
at the RO in March 1996, a transcript of which has been 
associated with the claims file.

In September 1996 the Hearing Officer at the RO granted 
entitlement to an increased evaluation of 20 percent for 
residuals of a low back injury with lumbosacral strain 
effective September 4, 1995.

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In November 1998 the Hearing Officer at the RO granted 
entitlement to an increased evaluation of 20 percent for 
chondromalacia of the left knee effective from July 5, 1994, 
and affirmed the 20 percent evaluation for residuals of a low 
back injury with chronic lumbosacral strain.

The case has been returned to the Board for further appellate 
review.

As the Board noted in its September 1997 remand, the veteran 
raised the issue of entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU) during the March 1996 RO hearing.  The 
Board referred this claim to the RO for initial 
consideration.  

In response the RO in May 1999 sent the veteran a Veteran's 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940) for completion and return.  
As this claim is in the process of development by the RO, and 
is not inextricably intertwined with the current issues on 
appeal, the Board does not consider it as part of the current 
appeal which has been limited to the issues reported on the 
title page.


FINDINGS OF FACT

1.  Residuals of a low back injury with chronic lumbosacral 
strain were productive of not more than moderate impairment, 
or additional functional loss due to pain or pathology from 
September 9, 1992 to March 28, 1996.

2.  Residuals of a low back injury with chronic lumbosacral 
strain have been productive of severe limitation of motion 
from March 29, 1996.  

3.  Chondromalacia of the left knee is productive of not more 
than moderate impairment or additional functional loss due to 
pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent 
from September 9, 1992 to March 28, 1996; and an increased 
evaluation of 40 percent on and after March 29, 1996, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that in 
April 1982 the veteran was seen with complaints of low back 
pain subsequent to a sports injury.  Examination disclosed a 
mild right paralumbar muscle spasm.  He continued to be seen 
for low back complaints.  In June 1982 he reported with 
complaints of left knee pain and on examination some mild 
swelling was seen.  Chondromalacia was diagnosed after x-rays 
were found to be normal.

VA conducted a medical examination of the veteran in June 
1994.  The examination concluded in diagnoses of history of 
low back pain and possible chondromalacia of the knees.

In October 1994 the RO granted entitlement to service 
connection for a low back injury with low back pain, and for 
chondromalacia of the left knee, each with assignment of a 
noncompensable evaluation.

Associated with the claims file in connection with the 
current appeal are VA outpatient treatment reports dated 
intermittently during 1990's.  The records contain no 
references to the service-connected left knee; however they 
contain many references to the service-connected low back 
disability.  On May 6, 1991 the veteran was seen with 
complaints of a one to two day's history of low back pain.  
He reported that he had been doing lots of heavy lifting over 
the weekend.  On September 9, 1992 the veteran complained 
that his lower back had flared up since Saturday.  He 
complained of back spasms and requested muscle relaxants.  
There was full range of motion on examination.  The clinical 
assessment was chronic low back pain.

The veteran submitted a claim of entitlement to increased 
compensation benefits for his low back and left knee 
disabilities on July 5, 1994.

VA conducted a medical examination of the veteran in November 
1994.  He provided his history referable to his low back and 
left knee.  He related that he currently experiences 
increased bouts of low lumbar spasm for which he takes muscle 
relaxants.  He described radiation of pain into his right leg 
but he had difficulty describing the course and to what level 
it goes.  He had noted tingling in both feet on occasion.  He 
related that he currently owns a building and has been hiring 
some remodeling.  He had been hiring people to do the menial 
tasks such as stooping, bending, and lifting because he 
cannot do them.  He stated that he has continued to have 
chronic pain in the left knee, and described occasional 
locking relieved by extending and flexing.  He complained of 
a cracking, grinding sensation, as well as snapping and 
popping.  While he was able to kneel, he found it painful to 
do so.  He denied any effusion.  He complained of buckling 
which made him feel like he was about to fall.  

Examination of the spine disclosed some flattening of the 
usual lordotic curvature.  There was trigger point pain in 
the lumbar paraspinous area to palpation at the level of 
about L4-5.  Forward flexion was to 85 degrees.  There was 
hyperextension to 15 degrees.  There were 35 degrees of 
lateral rotation in both directions, and 40 degrees of 
lateral bending.  There was no muscle spasm.  The veteran 
could heel and toe walk normally.  There was a 1/2 inch atrophy 
in the right calf as compared to the left.  Sensation was 
normal to pin prick.  Deep tendon reflexes were equal 
throughout.  Straight leg raises were negative.  Motor 
testing revealed 4/5 quadriceps, anterior tibials and 
dorsiflexion of the feet.

Examination of the left knee failed to show any evidence of 
lateral collateral, medial collateral or anterior cruciate 
ligament laxity.  There was no effusion or joint line 
tenderness.  McMurray's was negative.  On range of motion 
there was a rather profound clicking in the patella which was 
uncomfortable.  The examination diagnoses were chondromalacia 
of both knees, left greater than right; chronic lumbosacral 
strain; and myofibrositis of the lumbar spine.  


X-ray of the lumbar spine disclosed minor disc space 
narrowing at the lower levels.  Marginal degenerative changes 
were minimal.  The radiologist noted he saw no evidence of 
fracture or focal bone destruction.  There was no visible 
spondylolysis or spondylolisthesis.  The facet joints showed 
no prominent changes.  The radiologic impression was 
unremarkable findings in the lumbar spine.  Additional 
radiographic study appear to report findings referable to the 
right knee.

The veteran provided testimony in support of his claims for 
increased evaluations for his left knee and low back 
disabilities before a Hearing Officer at the RO in March 
1996.  A transcript of the testimony has been associated with 
the claims file.  He related that he was currently employed 
as a route sales distributor.  He related that he had to give 
his notice because of pain in his knees and back.  He was 
unable to lift properly bending his knees.  While he was 
given a raise, he lost part of it because he was unable to 
carry the workload.  He related he had not done any nightclub 
comedy, television commercials, or modeling because the work 
was seasonal and he was currently employed full time.  In 
addition to pain, he described swelling of the knees and 
muscle spasms.  He reported having been prescribed elastic 
braces for his knees.  He stated that he was not able to do 
heavy physical labor but was not unemployable.  

At the hearing the veteran submitted loan-related 
documentation, and employment-related documentation and 
correspondence.  The correspondence shows his company was 
concerned for his physical condition due to episodes of 
extreme pain during which the veteran had continued to work.  
It was noted that he was no longer able to perform the 
essential functions of the route sales representative job.  
It was reported that his back and knee conditions had 
worsened.

VA conducted an orthopedic examination of the veteran on 
March 29, 1996.  The veteran pertinently complained of 
chronic bothersome pain in the full length of the thoracic 
and lumbar spine.  Back pain in service was noted to have 
been in the low back only.  Recent pain associated with a 
Workman's injury had been mostly in the thoracolumbar region.  
Low back symptoms had been somewhat worse since the work 
injury of December 1995.  

There was pain and numbness at the buttock and thigh 
bilaterally, mostly on the right.  Knee pain was bothersome 
on the left.  The left knee had crepitation and some partial 
collapsing at times.  The left knee sometimes had locking.  
Lower leg pain was mostly in the calf and rather bothersome 
on the left.   There was some pain at the ankle and foot 
bilaterally.

Coughing was noted to increase midback pain at the 
thoracolumbar area.  The veteran stated that his most 
bothersome health problem was chronic back pain.  The second 
worst problem was left knee pain.  On examination there was 
some limping with the left knee.  Toe and heel walking 
strength was satisfactory bilaterally.  He could flex forward 
and reach to the tibia.  Percussion of the flexed spine was 
not painful.  The legs were equal in length.  Forward flexion 
of the back was to 50 degrees.  Extension was to -5 degrees.  
Rotation was to 30/30 degrees and lateral bending was to 
30/30 degrees.  There was some bothersome back pain with 
these movements.  Alignment of the spine was okay.  

The back was nontender but there was some muscular tenderness 
at the right iliac crest.  Reflexes were normal at the knees 
and ankles.  Extensor muscles and sensation were normal at 
the lower legs and feet.  Calf circumference was one 
centimeter smaller than the right.  Straight leg raising was 
easily tolerated to 80 degrees.  The knees had a prominent 
valgus alignment.  There were 13 centimeters between the 
ankles when the knees were touching.  Knee motion was 0-140 
degrees bilaterally.  There was no increase in joint fluid at 
either knee.  Patellar pain and crepitation were moderate 
bilaterally.  Lateral joint line had a mild tenderness at the 
right knee.  Medial joint line had a mild tenderness at the 
left knee.  The ligaments were normal.

As to x-ray studies the examiner noted that VA radiology 
reports show the lumbar spine was normal in November 1994.  
Both knees were reported to be normal in November 1994, 
except for some signs of degenerative arthritis at the 
articulation between the proximal fibula and the proximal 
tibia.  The examiner noted that this was outside the knee 
joint.  

The pertinent clinical assessments show the low back had a 
history of pain in service and since, with some moderate 
increase in symptoms with the recent Workman's injury.  
Continuing symptoms in the low back were diagnosed as chronic 
muscular strain.  The previous diagnosis of fibromyalgia was 
a similar diagnosis.  The lumbar nerve roots were okay.  The 
left knee had a history of pain in since and since which was 
diagnosed as chronic synovitis plus symptomatic patellar 
chondromalacia.  

Degenerative changes at the tibio-talar joint were probably 
not clinically significant.  The examiner recorded that 
orthopedic symptoms were probably rather severely increased 
by chronic tension and/or depression.  Continued orthopedic 
distress was probable with or without further treatment.  The 
veteran continued with follow-up for chronic orthopedic 
problems.  He had stopped his bakery delivery work.  He was a 
very poor candidate for heavier types of work.  He needed to 
be in work that was mostly sitting with a chance to change 
positions as needed for comfort.

In April 1996 the veteran submitted photos referable to the 
procedure used to unload and deliver products such as 
pastries and bread.

An independent medical examination of the veteran was 
conducted by a private physician in April 1996.  The examiner 
noted he presented with pertinent complaints of aching low 
back pain and bilateral knee pain, left worse than right, 
with pain referred from both knees proximally and distally 
into the thighs.  It was noted that the veteran was being 
examined for the sequelae of an injury which had occurred on 
March 19, 1996.  He had a longstanding history of low back 
pain.  

The examiner noted the veteran began working as a baked goods 
delivery driver in December 1994.  He apparently was quite 
successful at this job and had the second highest sales 
record for his company.  However, as his route increased and 
his work load increased, his low back pain also worsened.  He 
continued to work but filed a claim for a worsened low back 
condition on March 1996.  

The veteran stated that he was asked to do store 
demonstrations as well as deliver baked goods prior to March 
1996, and this work aggravated his low back pain.  It also 
caused pain to spread to his left upper back.  He 
subsequently filed a claim for Workers' Compensation 
Benefits.  At present he was not working because of his back 
pain.  He was managing a property that he owns and was 
planning to return to school.

On an analog pain scale of 0-10 with 0 as no pain and 10 as 
severe pain, the veteran stated that his pain was a 7 at the 
time of examination.  His primary area of pain was in his 
right low back and buttock area where he had a combination of 
aching and stabbing pain.  He had numbness which spread into 
both posterior thighs and sometimes down his legs to his 
ankles.  He had no bowel or bladder incontinence.  Sexual 
function was intact.  He stated that his low back pain was 
made worse by bending.  Sneezing and coughing increased his 
low back symptoms.  When his low back symptoms worsened, he 
developed pain in the left upper back and upper thoracic and 
mid thoracic area also.  He stated that these symptoms became 
most noticeable when he began doing the work as a store 
demonstrator for the baking company that he was working for.  
He had pain that was referred to the base of the neck on the 
left side.  He had bilateral knee pain and some locking of 
both knees and occasionally collapsed.  He used a cane in his 
right hand.  His knee symptoms were, he stated, related to 
his prior history of chondromalacia.

Pertinent clinical findings obtained on examination show the 
veteran stood with a camptocomic posture with his hips and 
knees slightly flexed and in a position of slight lumbar 
flexion with obliteration of the lumbar lordotic curve.  He 
had a cane which he used in his right hand.  He stated he had 
begun using the cane in about January 1996 and was using it 
at work.  He used the cane not only to smooth out his limp, 
but as a reaching device so he would not have to bend over 
and pick up things.  He walked with a guarded, antalgic type 
of gait.  He could not walk on his tiptoes and heels with 
some difficulty.  He did a full knee bend but slowly and with 
a complaint of back pain.  He used Gower's maneuver to get 
back to the upright position.

Lumbar range of motion was measured using double inclinometer 
technique.  Isolated lumbar flexion was 40 degrees.  His 
maximal sacral flexion was 30 degrees.  The examiner noted 
that at 30 degrees of sacral flexion, normal lumbar flexion 
was 40 degrees or greater.  Isolated lumbar extension was 10 
degrees.  The examiner noted that 25 degrees was normal.  
Isolated right lateral lumbar flexion was 15 degrees and 
isolated left lateral lumbar flexion was 10 degrees.  Normal 
lateral lumbar flexion was noted by the examiner to be 25 
degrees, right and left.

Straight leg raising was 0-60 degrees bilaterally as measured 
by single inclinometer technique.  Straight leg raising was 
limited by hamstring tightness.  Ankle plantar and 
dorsiflexion and maximum straight leg raise did not aggravate 
the veteran's back pain.

The examiner recorded that the sum of maximum sacral flexion 
and extension was 40 degrees.  Maximum straight leg raising 
on the tightest side was 60 degrees bilaterally.  The 
difference between these values was 20 degrees.  The examiner 
recorded that according to the AMA Guide to the Evaluation of 
Permanent Impairment, Fourth Edition Revised, if maximum 
straight leg raising on the tightest side exceeded the sums 
of sacral flexion and extension by 15 degrees or more, lumbar 
flexion was probably invalid.  According to the standards of 
the Oregon Workers' Compensation Division which still used 
the Third Edition Revised of the AMA guide, a discrepancy of 
10 degrees between maximum straight leg raising on the 
tightest side and the sum of maximum sacral flexion and 
extension indicated an invalid lumbar flexion test.  Hence, 
the veteran's lumbar flexion was invalid according to the 
Oregon Workers' Compensation Standards.

Knee and ankle reflexes were 2+ bilaterally and the Babinski 
sign was negative bilaterally.  The veteran was hypesthetic 
to light touch on the lateral aspect of his left ankle and 
hypesthetic to sharp point on the anterior aspect of the 
right ankle.  He had 5/5 strength of knee flexion and 
extension.  The examiner noted that no x-rays or other 
imaging studies had been received and no specific report 
could be found in the medical records that were submitted.  
Apparently the veteran had not had any recent imaging studies 
of his low back.

The examiner noted that in response to specific questions in 
an associated letter, the veteran had chronic lumbosacral 
sprain, with subjective worsening of lumbosacral sprain 
secondary to work activities beginning in December 1994.  His 
lumbar range of flexion did not meet validity criteria.  
However, the validity test for lumbar range of motion was 
dependent on normal motion of the hips and normal sacroiliac 
joint motion.  

A May 1996 VA prescription form shows the veteran remained 
off work due to recurrent low back strain and chondromalacia.

VA conducted an orthopedic examination of the veteran in June 
1998.  His current orthopedic treatment involved careful 
activities, occasional physical therapy, and some oral 
medication.  He had some benefit with attending a pain clinic 
in the last year or so.  His present comfort level allowed 
operating a car for about 20 minutes, limited by pain at the 
low back and right thigh.  Walking was limited to about 20 
minutes by pain in both knees.

The present pertinent orthopedic symptoms were back pain 
involving the entire thoracic and lumbar area, worst at the 
low back and least at the upper back.  The mid-back pain had 
increased in the last six months.  Back pain radiated into 
the right buttock and thigh.  The right thigh and lower leg 
had some numbness.  Knee pain was severe on the left.  Both 
knees had some collapsing symptoms, mostly on the left.  
There was no locking.  Coughing occasionally bothered the low 
back.  Sleeping was rather poor, partly bothered by 
orthopedic symptoms.  He had subjective symptoms of weakness 
and easy fatigue at the lower back.  He had feelings of poor 
coordination at both knees, worse on the left.

The veteran had flare-ups of symptoms with excess activity, 
especially at the low back.  He also tended to get bad spells 
every month or two which did not necessarily relate to 
activity.  The increased episodes of back pain improved with 
rest and medication over several days or several weeks.  

The veteran related the most bothersome health problem in the 
last three months was the pain in the low back with its 
associated right lower extremity distress.  The second worst 
problem was the left knee joint pain.  His present health 
care was totally with VA.

Pertinent findings obtained on examination show that the 
veteran had some mild limping with the left knee.  He was 
able to rise on toes and heels.  He could flex forward and 
reach to the tibia.  Percussion of the flexed spine was not 
painful.  Legs were equal in length.  Lumbar forward flexion 
was to 55 degrees.  Extension backward was to 10 degrees.  
Rotation was 30/30 and lateral bending was 30/30.  These 
motions were somewhat better than on the previous 
examination.  There was some pain with movement.  Alignment 
of the spine was okay.  The entire spine was nontender.  
Reflexes were normal at the knees and ankles.  Extensor 
muscles and sensation were normal at the lower legs and feet.  
Calf circumference was 1.0 centimeter smaller on the right.  
Straight leg raising was easily tolerated to 80 degrees.

The knees continued with a mild valgus alignment, but it was 
less than before, probably because loss of weight had reduced 
the fat on the medial part of the thigh and knee.  The 
veteran currently had 6.0 centimeters between the ankles when 
the knees were touching.  Knee motion was 0-140 degrees 
bilaterally.  There was no increase in joint fluid.  Pain 
with movement was mild on the right and moderate on the left.  
Patellar pain and crepitation were mild on the right and 
moderate on the left.  The medial joint line had a mild 
tenderness at the left knee.  The ligaments were normal.  The 
left knee pain was mostly anterior when he had it.

The examiner noted that x-rays in 1994 for the knee joint and 
back were within normal limits.  The pertinent clinical 
assessments show the lower lumbar area was the worst part of 
the back.  Continued symptoms were diagnosed as chronic 
muscular strain.  The lumbar nerve roots were okay.  
Associated right lower extremity symptoms were diagnosed as 
referred discomfort.  Chronic left knee pain was diagnosed as 
chronic synovitis, plus symptomatic patellar chondromalacia.  

The examiner noted that he had reviewed the claims file.  He 
noted that the veteran had some subjective symptoms noted 
above, and a 20 percent decrease in the motions of the back 
and the left knee.  He also had some flare-up of symptoms at 
times, and a 25 percent decrease in the motions of the back.  
Motions for the knee given above were normal.  Back motions 
were somewhat decreased.  Normal flexion was to 95 degrees 
and extension was to 35 degrees.  Rotation was to 40/40 and 
lateral bending was to 35/35.  The examiner noted that the 
veteran's psychiatric symptoms did not interfere with 
evaluating his orthopedic problems, although they probably 
interfered with the treatment of his orthopedic problems.

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999).

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movement of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1999), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of such a sufficient degree to warrant a compensable 
rating under the code or codes applicable to the joint or 
joint involved, a rating of 10 percent will be applied for 
each major joint or group of minor joints affected, "to be 
combined, not added", and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in." 
Hicks v. Brown, 8 Vet. App. 417 (1995).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1999).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the same actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to evaluations in excess of 20 percent 
respectively for his low back and left knee disabilities are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected low back and left knee disabilities (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the September 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence in support of 
his claims for increased evaluations for his low back and 
left knee disabilities.  He was also afforded the benefit of 
a contemporaneous comprehensive orthopedic examination of his 
low back and left knee.  Overall the evidentiary record 
contains additional VA as well as non VA examination reports 
and medical documentation, and a transcript of a hearing at 
the RO during which the veteran provided oral testimony 
referable to his low back and left knee disabilities.

It has not come to the attention of the Board that additional 
evidence is available material to the veteran's appeal.  For 
the foregoing reasons, the Board finds that no additional 
assistance to the veteran is warranted.

Low back injury with chronic lumbosacral strain

The veteran filed a claim of entitlement to an increased 
(compensable) evaluation for his low back injury on July 4, 
1994.  The RO granted an increased (compensable) evaluation 
of 10 percent effective September 9, 1992, in view of the 
veteran's having been seen by VA on an outpatient basis with 
complaints of his low back symptomatology having flared.  

The 10 percent evaluation was assigned under diagnostic code 
5295 for lumbosacral strain.  A noncompensable evaluation 
under this code contemplates slight subjective symptoms only.  
The assigned 10 percent evaluation contemplates lumbosacral 
strain with characteristic pain in motion.  

The next higher evaluation of 20 percent, assigned by the RO 
effective September 4, 1994, contemplates lumbosacral strain 
productive of muscle spasm on extreme forward bending with 
loss of lateral spine motion.  The RO assigned the 20 percent 
evaluation in view of the fact that muscle spasm was 
clinically assessed when the veteran was seen by VA on an 
outpatient basis.  One of the issues presented for appellate 
resolution is whether the 10 percent evaluation from 
September 9, 1992 through September 3, 1994, adequately 
compensates the veteran for the nature and extent of 
disability demonstrated during that time period.  The Board 
is of the opinion that it does not.

Muscle spasm was also reported or complained of when the 
veteran was seen by VA on an outpatient basis on September 9, 
1992.  The Board finds that muscle spasm, a clinical feature 
contemplated in the 20 percent evaluation under diagnostic 
code 5295, having been demonstrated prior to September 3, 
1994, and previously on September 9, 1992, permits assignment 
of an increased evaluation of 20 percent effective from 
September 9, 1992.

The issue remaining for appellate review is whether the 20 
percent rating, effective from September 9, 1992, and not 
just from September 4, 1994 in view of the above grant, 
adequately compensates the veteran for the extent of his low 
back disability.  

The next higher and maximum schedular evaluation assignable 
under diagnostic code 5295 is 40 percent.  The maximum 
schedular evaluation of 40 percent contemplates severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The November 1994, March 1996, April 1996, and June 1998 VA 
and non-VA orthopedic examinations, outpatient treatment 
reports, hearing testimony, and collateral evidence of record 
are completely negative for any evidence of severe 
lumbosacral strain upon which to predicate assignment of the 
maximum schedular evaluation under diagnostic code 5295, the 
diagnostic code utilized by the RO to rate the veteran's low 
back disability.  In this regard the Board notes that the 
veteran sustained additional injury in 1995 to his spine 
involving the mid and upper portions or thoracic region of 
the spine for which service connection has not been granted 
thereby precluding increased compensation benefits for 
increased pain stemming therefrom.

The Board has considered assignment of an increased 
evaluation for the appellant's low back disability under 
diagnostic code 5292, for limitation of lumbar spine motion.  
Under this code a 10 percent evaluation may be assigned for 
slight limitation of motion, 20 percent when moderate, and 40 
percent when severe.  The November 1994 VA examination 
disclosed forward flexion to 85 degrees, 15 degrees of 
hyperextension, 35 degrees lateral rotation bilaterally, and 
40 degrees lateral bending bilaterally.  

On the occasion of the June 1998 VA examination normal lumbar 
motion was reported as forward flexion to 95 degrees, 
extension to 35 degrees, lateral bending to 35 degrees, and 
rotation to 40 degrees.  The above range of motion studies 
reported in November 1994 do not equate with severe 
limitation of motion.

However, the same may not be said for the range of motion 
studies reported on VA examination on March 29, 1996.  At 
that time the veteran demonstrated only 50 degrees of forward 
flexion, extension to -5 degrees, and rotation and bending 
bilaterally to 30 degrees.  The previous January 1996 private 
examination report shows forward flexion was to 70 degrees, 
extension to 5 degrees, and 10 to 15 degrees of lateral 
bending.  The most recent VA examination report dated in June 
1998 shows lumbar forward flexion was to 55 degrees, 
extension to 10 degrees, rotation and lateral bending to 30 
degrees bilaterally.

The Board is of the opinion that the forward flexion range of 
motion studies in particular raise a question as to which of 
two evaluations would more properly classify the severity of 
the veteran's service-connected low back disability effective 
from the March 29, 1996 VA examination.  38 C.F.R. § 4.7.  In 
this regard, the Board finds that more than only moderate 
limitation of motion has been demonstrated since the 1996 VA 
examination.  The range of motion studies more closely 
approximate severe limitation of motion, thereby warranting 
entitlement to the maximum schedular evaluation of 40 percent 
under diagnostic code 5292.

The Board has also considered rating the veteran's low back 
disability under diagnostic code 5293 for intervertebral disc 
syndrome.  However intervertebral disc syndrome has not been 
diagnosed as part and parcel of the veteran's service-
connected low back disability.  Accordingly, an increased 
evaluation under this code is not warranted.

The Board has also considered an evaluation in excess of 40 
percent for the low back disability under diagnostic code 
5289.  Under this code a 40 percent evaluation may be 
assigned for favorable ankylosis, and a 50 percent evaluation 
may be assigned for unfavorable ankylosis.  Ankylosis, 
favorable or unfavorable has not been diagnosed as part and 
parcel of the veteran's service-connected low back 
disability.  Accordingly, an increased evaluation under this 
code is not warranted.

Under diagnostic code 5286 a 60 percent evaluation may be 
assigned for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  Again ankylosis has not been diagnosed 
as part and parcel of the veteran's service-connected low 
back disability.  Under diagnostic code 5285, a 60 percent 
evaluation may be assigned for residuals of a vertebral 
fracture without cord involvement, abnormal mobility 
requiring neck brace (jury mast).  The veteran's service-
connected low back disability is not predicated on vertebral 
fracture.  Hence a 60 percent evaluation may not be assigned 
under this code.  Additionally, a 10 percent evaluation may 
be assigned for demonstrable deformity of a vertebral body; 
however, radiographic studies are negative for such vertebral 
deformity.

With respect to arthritis, the Board notes that radiographic 
studies of the lumbar spine have suggested the presence of 
very minimal degenerative changes at L3-4.  In any event, 
service connection has not been granted for a degenerative 
arthritic process of the low back, and the maximum rating for 
such would be 20 percent, equal to the 20 percent evaluation 
effective from September 9, 1992 to March 28, 1996, and less 
than the current 40 percent evaluation effective March 29, 
1996.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where the evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. § 4.40, 4.45, 4.59.  However, the 
Court held that were a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40, 4.45, with respect to pain, do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  From September 9, 1992 
through March 28, 1996, the Board has assigned a 20 percent 
evaluation for the veteran's low back disability under 
diagnostic code 5295, a code not predicated on limitation of 
motion alone; accordingly, the subject criteria do not apply.

With respect to the period effective from March 29, 1996, the 
Board has rated the veteran the maximum 40 percent evaluation 
for severe limitation of motion under diagnostic code 5292.  
It has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not warranted for the period from March 29, 1996.

Chondromalacia of the left knee

The remaining issue for appellate review is whether the 
current 20 percent evaluation for chondromalacia of the left 
knee adequately compensates the veteran for the nature and 
extent of its severity.  

In this regard the Board notes that the RO has rated the 
veteran 20 percent disabled for chondromalacia by analogy to 
recurrent subluxation or lateral instability under diagnostic 
code 5257.  The 20 percent evaluation contemplates moderate 
disablement, whereas the maximum 30 percent evaluation 
contemplates severe disablement.

The Board's review of the evidentiary record encompassing the 
VA and non-VA medical examination reports, hearing testimony, 
and collateral evidence does not permit assignment of the 30 
percent maximum schedular evaluation under diagnostic code 
5257 because severe recurrent subluxation or lateral 
instability of the knee has not been shown on examination.

Other criteria pertaining to evaluations of disabilities of 
the knee and leg are set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5256-5263 (1999).  Diagnostic code 5256 
provides a 30 percent evaluation for ankylosis of the knee 
when the ankylosis is at a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees.  When there is 
malunion of the tibia or fibula with marked knee or ankle 
disability, diagnostic code 5262 provides a 30 percent 
evaluation.

In this case, the evidentiary record does not show, and the 
veteran has not otherwise complained of, ankylosis or 
malunion of the tibia and fibula.  As such, the provisions of 
diagnostic codes 5262 and 5256 are not for application and, 
accordingly, an increased rating for the veteran's left knee 
disability may not be assigned pursuant to these provisions.

The provisions of 38 C.F.R. § 4.71a, diagnostic code 5003 
(5010) provide that degenerative (traumatic) arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The normal range 
of motion of the knee is set out as 0 degrees of extension to 
140 degrees of flexion at 38 C.F.R. Part 4, Plate II.  


The Board notes that x-ray studies of the left knee have been 
reported as negative, though a degenerative arthritic process 
in the knee region has been reported as clinically 
insignificant.  In any event service connection has not been 
granted as part and parcel of the left knee disability.

Under diagnostic code 5260, when there is limitation of 
flexion of the leg to 15 degrees, a 30 percent evaluation is 
warranted.  Diagnostic code 5261 provides a 30 percent 
evaluation when there is limitation of extension of the leg 
to 20 degrees.  A review of the medical evidence shows that 
on examination in November 1994, full range of extension and 
125 degrees of flexion were demonstrated.  On VA examination 
in March 1996 range of motion of the left knee was normal or 
0 degrees of extension and 140 degrees of flexion.  The 
veteran was reported as able to do a full knee bend when 
examined privately in March 1996.  The June 1998 VA 
orthopedic examination report shows the veteran's left knee 
motion was 0 degrees of extension and 140 degrees of flexion, 
noted by the examiner as normal.  The above findings are 
insufficient to warrant an evaluation in excess of 20 percent 
under diagnostic codes 5260 and 5261.

However, in a recent precedent opinion, the VA General 
Counsel held that where the medical evidence shows that the 
veteran has arthritis of the knee and where the diagnostic 
code applicable to his disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion may be assigned if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97.  In the 
veteran's case, while the diagnostic code (5257) applicable 
to his disability is not based upon limitation of motion, the 
veteran does not have arthritis of the left knee for which 
service connection has been granted.  Accordingly, the VA 
General Counsel Opinion may not be applied to the veteran's 
case.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where the evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. § 4.40, 4.45, 4.59.  

However, the Court held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40, 4.45, with respect to pain, do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for chondromalacia of the 
left knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for assignment of an extraschedular evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  As to the 
disability picture presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

As the Board noted earlier, the veteran's low back disability 
has been rated as 20 percent and 40 percent disabling, and 
his left knee disability has been rated as 20 percent 
disabling.  Neither disability has required frequent 
inpatient care.  

While the record shows that the low back and left knee 
disabilities obviously do have an effect or the veteran's 
ability to work, they have not been shown to markedly 
interfere with employment.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of his low back and left knee 
disabilities.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an increased evaluation of 20 percent from 
September 9, 1992 to March 28, 1996, and an increased 
evaluation of 40 percent from March 29, 1996 for residuals of 
a low back injury with chronic lumbosacral strain is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

